DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7, 13, 19-25 are allowable. Claims 8-12 and 14-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions 1 and 2, as set forth in the Office action mailed on 9/21/2021, is hereby withdrawn and claims 8-12 and 14-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Attisha on 7/14/2022.

The application has been amended as follows: 

1.	(Currently Amended) A portable electronic device, comprising: 
a camera; 
a user interface; and 
a processor configured to: 
form a representation of an object from a plurality of image frames captured with the camera by sequentially processing image frames of the plurality of image frames, wherein the processing comprises creating a set of points for each image frame, with at least one feature extracted from the plurality of image frames, and associating the set of points for each image frame to a common plane; 
determine motion of the portable electronic device; 
selectively exclude from the sequential processing image frames of the plurality of image frames for which the motion of the portable electronic device between capture of the image frame and a preceding image frame is below a threshold; 
determine at least one capture condition for the camera for at least one first image frame of the plurality of image frames; 
compute, based on the 
based on the indication of blur, conditionally take a corrective action, wherein conditionally taking the corrective action comprises taking the corrective action based on a comparison of the indication of blur to a threshold.

13.	(Currently Amended) A method of forming a representation of an object from a plurality of image frames captured with a camera of a portable electronic device, the method being performed by at least one processor of the portable electronic device and comprising: 
sequentially processing image frames of the plurality of image frames, wherein the processing comprises creating a set of points for each image frame with at least one feature extracted from the plurality of image frames, and associating the set of points of each image frame to a common plane; 
determining motion of the portable electronic device; 
selectively excluding from the sequential processing image frames of the plurality of image frames for which the motion of the portable electronic device between capture of the image frame and a preceding image frame is below a threshold; 
determining at least one capture condition for the camera for at least one first image frame of the plurality of image frames; 
computing, based on the 
based on the indication of blur, conditionally taking a corrective action, wherein conditionally taking the corrective action comprises taking the corrective action based on a comparison of the indication of blur to a threshold.


19.	(Currently Amended) At least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by at least one computer hardware processor, cause the at least one computer hardware processor to perform a method of forming a representation of an object from a plurality of image frames captured with a camera of a portable electronic device, the method comprising:
sequentially processing image frames of the plurality of image frames, wherein the processing comprises creating a set of points for each image frame with at least one feature extracted from the plurality of image frames, and associating the set of points of each image frame to a common plane; 
determining motion of the portable electronic device; 9880403.2Application No.: 16/899,4876 Docket No.: M1450.70013US02 Reply to Office Action of December 9, 2021 
selectively excluding from the sequential processing image frames of the plurality of image frames for which the motion of the portable electronic device between capture of the image frame and a preceding image frame is below a threshold; 
determining at least one capture condition for the camera for at least one first image frame of the plurality of image frames; 
computing, based on the 
based on the indication of blur, conditionally taking a corrective action, wherein conditionally taking the corrective action comprises taking the corrective action based on a comparison of the indication of blur to a threshold.

Allowable Subject Matter
Claims 1-25 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 13, and 19, the prior art of record fails to disclose selectively excluding from sequential processing, frames for which motion of the portable electronic device between capture of the image frame and a preceding image frame is below a threshold and also conditionally performing a corrective action based on blur, computed from the motion of the portable device and a capture condition, being compared to a threshold.

Regarding claims 2-12, 14-18, and 20-25, they depend from one of claims 1, 13, and 19 and are therefore allowable for the same reasons as stated above (see claims 1, 13, and 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Niemi et al. (US 2014/0184852 A1) discloses generating a composite image from a plurality of images wherein images are selected for combination according to sharpness (fig. 2; [0128]).

Niemi et al. (US 2008/0018748 A1) discloses generating a composite image from a plurality of images wherein images are only captured when the movement of the camera has stopped ([0069]).

Ettinger (US 9,325,861 B1) discloses generating a composite image from a plurality of images wherein images are only captured when the velocity of the camera is below a threshold (claim 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/           Primary Examiner, Art Unit 2696                                                                                                                                                                                             	7/14/2022